Case 5:19-cv-02243-GW-SK Document 13 Filed 06/26/20 Page1of1 Page ID #:122

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No.  5:19-cv-02243-GW-SK Date June 26, 2020

 

Title Bhupinder Singh Brar v. Thomas Giles et al.

 

Present: The Honorable Steve Kim, United States Magistrate Judge

 

 

Connie Chung n/a
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Petitioner: Attorneys Present for Respondents:
None present None present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

Within 14 days of this order, Petitioner is ordered to show cause why the Court should
not dismiss his habeas petition for lack of jurisdiction in light of the United States Supreme
Court’s decision in Department of Homeland Security v. Thuraissigiam, 591 U.S. _, No. 19—
161, 2020 WL 3454809 (June 25, 2020).

No response from Respondents is required unless ordered by the Court.

IT IS SO ORDERED.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
